Citation Nr: 1101068	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  06-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to September 
1991, from October 1991 to September 1992, from November 1992 to 
February 1993, from June 1993 to September 1993, from April 1995 
to September 1995, and from July 1997 to August 1998.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the St. Louis, Missouri 
Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in March 2008.  A transcript of 
that hearing has been associated with the claims file.

This claim was previously remanded by the Board in September 2008 
for further development.  


FINDINGS OF FACT

1.  The Veteran is service-connected for left hip dysplasia, 
rated as 30 percent disabling; removal of the uterus, rated as 30 
percent disabling; chronic tendonitis of the left shoulder, rated 
as 20 percent disabling; spondylolysis of the lumbar spine, rated 
as 20 percent disabling; cervical strain with trace bulging at 
the C4-5, C5-6 and C6-7 levels, rated as 20 percent disabling; 
chronic tendonitis left knee, rated as 10 percent disabling; 
uterine fibroids, status post myomectomy and bilateral 
salpingectomy, rated as 10 percent disabling; and removal of the 
right ovary, rated as noncompensable (0 percent); for a combined 
rating of 80 percent, effective November 1, 2010.

2.  Affording the Veteran the benefit of the doubt, her service-
connected disabilities preclude her from securing or following a 
substantially gainful occupation.


CONCLUSION OF LAW

Resolving the doubt in the Veteran's favor, the criteria for a 
TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).  The legislation 
has eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the Appellant and the representative, 
and has enhanced its duty to assist an appellant in developing 
the information and evidence necessary to substantiate a claim.  
See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of notice 
or assistance, there is no prejudice to the Veteran in proceeding 
with this issue given the fully favorable nature of the Board's 
decision.  

Pertinent Laws and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If 
the total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2010).  In evaluating total disability, full 
consideration must be given to unusual physical or mental effects 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effects of combinations of disability.  38 
C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, provided 
that he has one service-connected disability rated at 60 percent 
or higher; or two or more service-connected disabilities, with 
one disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
nonservice-connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 
4.16(a) (2010).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially gainful 
employment.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful 
employment.  For purposes of 38 C.F.R. § 4.16, marginal 
employment generally shall be deemed to exist when a veteran's 
earned annual income does not exceed the amount established by 
the U.S. Department of Commerce as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  Id.

If the veteran's service-connected disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a), and the evidence 
of record indicates that he is unable to maintain substantially 
gainful employment due to his service-connected disabilities, his 
claim for a TDIU cannot be denied in the absence of medical 
evidence showing that he is capable of substantially gainful 
employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

Analysis

The service-connected disabilities for which the Veteran 
currently has been rated are:  left hip dysplasia, rated as30 
percent disabling; removal of the uterus, rated as 30 percent 
disabling; chronic tendonitis of the left shoulder, rated as 20 
percent disabling; spondylolysis of the lumbar spine, rated as 20 
percent disabling; cervical strain with trace bulging at the C4-
5, C5-6 and C6-7 levels, rated as 20 percent disabling; chronic 
tendonitis left knee, rated as 10 percent disabling; uterine 
fibroids, status post myomectomy and bilateral salpingectomy, 
rated as 10 percent disabling; and removal of the right ovary, 
rated as noncompensable (0 percent); for a combined rating of 80 
percent, effective November 1, 2010.

Initially, the Board observes that, even though the Veteran has a 
combined rating of 80 percent, the percentage standards of 
4.16(a) have not been met as with two or more service-connected 
disabilities, at least one disability must be rated at 40 percent 
or higher.  See 38 C.F.R. § 4.16(a).  However, given the 
provisions of 38 C.F.R. § 4.16(b), cited to above, consideration 
of whether the Veteran is, in fact, unemployable, is still 
necessary in this case.

In statements presented throughout the appeal, the Veteran has 
maintained that her service-connected disabilities preclude her 
from obtaining substantially gainful employment.  During a March 
2008 Travel Board hearing, she reported that she was last 
employed at World Omni Financial Corporation and was terminated 
from employment in 2004, following her taking leave under the 
Family Medical Leave Act (FMLA) for short term and long term 
disability leave.  The Veteran testified that she last worked in 
early 2003.  She stated that her training and experience 
consisted of sedentary, administrative assistant type positions, 
collection positions and retail work.

In an August 2001 Certification of Health Care Provider regarding 
the Family and Medical Leave Act (FMLA) of 1993 and pertaining to 
the Veteran's chronic medical conditions, the Veteran's treatment 
provider, a neurologist, reported that she had chronic conditions 
requiring treatments, including cervical pain and paresthesias.

An April 2002 U.S. Department of Labor Certification of Health 
Care Provider pertaining to the Veteran's medical conditions, 
indicated that she began experiencing symptoms in 1990, which 
gradually increased in severity and she began medical evaluation 
in 1997.  At this time, it was noted that the Veteran was not 
having frequent treatments but did have medical tests and 
appointments.  

An August 2002 response from J.M. Family Enterprises, 
Incorporated noted that they were informed in August 2002 of the 
Veteran's need to take FMLA leave due to a serious health 
condition that made her unable to perform the essential functions 
of her job and her expected leave was to continue for a maximum 
of 12 weeks per rolling calendar year as it was intermittent and 
ongoing.  

In a March 2003 letter from The Standard Insurance company 
reflects that the Veteran was approved for long term disability.  

An April 2004 letter from the Veteran's former employer, World 
Omni Financial Corporation, discussed her termination of 
employment on May 3, 2004.  No reasons for termination were 
reported although this letter noted that she had not been 
released by her physician to return to work and continued to be 
eligible for long term disability benefits.  A May 2010 VA form 
21-4192 regarding the Veteran's employment information from World 
Omni Financial Corporation indicated that she was employed from 
March 1997 to May 2004 as a customer account representative, she 
last worked in September 2002, and the reasons for termination of 
employment were unknown.  

Social Security Administration (SSA) records reflect that the 
Veteran was awarded SSA benefits in October 2004.  In a January 
2004 fibromyalgia residual functional capacity questionnaire, the 
Veteran's treatment provider, a nurse practitioner, noted that 
she had a frequency of impairment about every three or four 
months, since August 2001 and such impairments had lasted or 
could be expected to last at least 12 months.  The nurse 
practitioner also reported the Veteran's symptoms included a numb 
left forearm, left leg and left heel with constant pain in the 
left lumbosacral spine, left cervical spine, left shoulder, left 
arm, left hip, left leg and left knee/ankle/foot.  Finally the 
nurse practitioner reported that, during a typical workday, the 
Veteran's pain was severe enough to frequently interfere with 
attention and concentration and that she was incapable of even 
"low stress" jobs.  An October 2004 SSA decision found that the 
Veteran had not engaged in substantial gainful activity since 
September 2002 and her severe impairments included delusional 
disorder and chronic pain syndrome.  

Private and VA medical records, including VA examinations, from 
October 1998 to August 2010 reflect that the Veteran has been 
continually treated for her left hip, left shoulder, left knee, 
lumbar spine, cervical spine and various gynecological issues 
involving the uterus and ovaries.  These records also reflect 
that she underwent surgery on the left hip in August 2006 and her 
uterus and right ovary were removed in July 2010.  During this 
period, the Veteran's service-connected conditions were variously 
treated and diagnosed as:  fibromyalgia-type chronic pain 
syndrome; persistent pain on the left side possibly regional pain 
syndrome; hemianesthesia; chronic pain syndrome; musculoskeletal 
pain of the left side of the body with back and neck pain; 
polyarthralgia and myalgias; left shoulder tendonitis; left 
rotator cuff sprain/strain; left hip dysplasia; acetabular 
dysplasia of the left hip; left trochanteric bursitis; hip 
arthralgia; degenerative changes of the hips; tendonitis of the 
left knee; lumbar strain; mild to moderate degenerative disc 
disease of the lower lumbar spine; mild lumbar spondylosis; 
cervical strain with spondylosis; chronic neck pain with 
segmental dysfunction and myalgia, complicated by degenerative 
changes and loss of lordosis; degenerative changes in cervical 
spine with C6-C7 reduced disc space consistent with degenerative 
disc; mild degenerative disc disease of the cervical spine with 
mild kyphosis; fibroid uterus; uterine fibroids with myomectomy 
and bilateral salpingectomy without residuals; regrowth of 
uterine fibroids with menorrhagia treated with total abdominal 
hysterectomy and right oophorectomy; and ovarian cysts.  

In an April 2003 VA neurology consult, the Veteran was treated 
for pain in the left arm and leg with reported increasing 
weakness.  At this time, her treating physician reported that he 
did not believe that she was capable of working at this time.  

In a July 2010 VA examination, the VA examiner opined that, 
currently, the Veteran was in the immediate postoperative period 
from a total abdominal hysterectomy but without complications, 
she should again be able to return to her usual work schedule.  

During an August 2010 VA examination, the Veteran was diagnosed 
with left acetabular dysplasia, tendonitis of the left shoulder 
and left knee, spondylosis of the lumbar spine and cervical 
strain with spondylosis.  The VA examiner found that a 
combination of all of the above service-connected conditions 
prevented her from performing any gainful work.  He found that 
the Veteran could not sit, stand or walk for any extended periods 
of time and must frequently change position.  The examiner also 
noted that the Veteran had limited lifting ability and limited 
range of motion of the left shoulder.  Finally he concluded that 
the service-connected disabilities that caused the greatest 
restriction of her ability to work were her left hip, left 
shoulder and the cervical spine.  

Based on a review of the evidence, and resolving the doubt in the 
Veteran's favor, the Board finds that the evidence supports the 
Veteran's claim for TDIU.  In this regard, the Board finds that 
the evidence of record reflects that the Veteran has not worked 
since September 2002, at which time she had been on leave from 
her employment since 2002 under the FMLA due to her health 
conditions, including cervical pain and paresthesias, and was 
terminated by her last employment in May 2004.  The Board notes 
that the Veteran's former employer noted in the April 2004 notice 
of termination that she had not been released by her physician to 
return to work.  SSA records also reflect findings that the 
Veteran had not engaged in substantial gainful activity since 
September 2002 with severe impairments including delusional 
disorder and chronic pain syndrome.  

Moreover, the objective medical evidence of record reflects that 
the Veteran has been found to be unable to obtain substantially 
gainful employment.  In this regard, the Board observes the April 
2003 VA neurologist, while treating the Veteran for pain in the 
left arm and leg with reported increasing weakness, did not 
believe that she was capable of working at this time.  In 
addition, the Board notes that the August 2010 VA examiner opined 
that a combination of all of the Veteran's service-connected 
conditions, including the diagnosed left acetabular dysplasia, 
tendonitis of the left shoulder and left knee, spondylosis of the 
lumbar spine and cervical strain with spondylosis, prevented her 
from performing any gainful work, with the greatest restrictions 
arising from her service-connected left hip, left shoulder and 
the cervical spine.  

Thus, the evidence of record collectively shows that the Veteran 
is unemployable due to her service-connected disabilities, mainly 
her lumbar spine, cervical spine, left shoulder, left hip, and 
left knee conditions.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2010).  
See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

Under the circumstances of this case, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board finds that the 
criteria for a TDIU due to service-connected disabilities are 
met.



	(CONTINUED ON NEXT PAGE)








ORDER

A TDIU is granted, subject to the regulations applicable to the 
payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


